Diddle, J.
Suit "by appellant, against the appellees, to quiet the title to certain real estate.
No question is presented on the pleadings.
Trial and finding by the court.
No question is presented, except such as arose under the motion for a new trial, one assigned cause for which was, that the finding of the court was contrary to the evidence.
The trial was had upon an agreed statement of facts, which shows that the appellant claimed title under tax deeds. The court found against him as to his title, and decreed the title to be in one of the defendants. Of this the appellant does not complain, but admits that he failed upon his title.
It appears, however, by the statement of facts admitted, that the appellant had paid a certain amount of taxes upon the land, for which he claimed to be reimbursed, with interest, if he failed in his title. This the court denied him.
Under section 257, 1 R. S. 1876, p.129, and according to the decision in the case of Flinn v. Parsons, 60 Ind. 573, we think the court erred. Upon the failure of his title, the appellant was entitled to his money back, with interest at the rate of twenty-five per cent, per annum.
The judgment is reversed, at the costs of the appellees; cause remanded, with instructions to sustain the motion for a new trial, and for further proceedings.